Clifford F. Brown, J.,
dissenting. Because I am of the opinion that the Comparative Negligence Act is remedial in nature and applies to all causes of action tried after its effective date, I must respectfully dissent from today’s decision. My reasons for doing so can be easily stated.
The Comparative Negligence Act presents a classic example of the procedural or remedial law as defined by this court in Kilbreath v. Rudy (1968), 16 Ohio St. 2d 70, at 72, and see paragraph two of the syllabus, as a “method of enforcement of rights or of obtaining redress.” See, also, State, ex rel. Holdridge, v. Indus. Comm. (1967), 11 Ohio St. 2d 175, at 178 [40 O.O.2d 162], and paragraph one of the syllabus; State, ex rel. Slaughter, v. Indus. Comm. (1937), 132 Ohio St. 537 [8 O.O. 531]; Smith v. New York Central RR. Co. (1930), 122 Ohio St. 45. This statute does not change a defendant’s liability for the consequences of his negligence. Rather, it alters the manner in which the negligence of the parties is taken into account in determining damages by substituting a concept of partial recovery for the previously enforced total bar of recovery under contributory negligence.
*180To say, as does the majority, that “application of R.C. 2315.19 to causes arising before its effective date would change the legal character of rights and responsibilities arising out of past transactions” (emphasis added) is inaccurate. A person is under the legal duty to exercise ordinary care regardless of whether the law of contributory negligence or that of comparative negligence is in force. It is this legal responsibility which existed at the time of the accident upon which we should focus, not upon any statutory change made subsequent to the accident which affects the remedy available to the injured party. The nature of the driver’s negligent actions is unchanged; the substantive portion of the law at issue, the standard of care to be exercised, remains constant.
The uninsured motorist in the present case had been drinking. He initiated a chase with a phantom car, did not have his lights on, and had no driver’s license. He estimated his own speed at 110 m.p.h. before he careened over the median strip, rolled over several times, and finally came to rest in plaintiff’s lane. To say that an insured has no right to recover from his insurance company for the injuries he sustained as a result of these actions is incongruous in view of the obvious intent of the legislature in enacting R.C. 2315.19.
In characterizing the Comparative Negligence Act as substantive law, the majority offers admittedly negligent parties a legal justification for their culpable acts in spite of the clear legislative intent to provide those injured by such acts with a more equitable and effective remedy as expeditiously as possible. The legislative intent to grant this quick relief to parties affected by R.C. 2315.19 is evidenced by the following factors: (1) its placement in the Revised Code under the title “Trial Procedure” which seemingly indicates it is to be utilized in all trials taking place after its effective date; (2) the laudable purpose sought to be achieved by the legislature when it enacted R.C. 2315.19, thereby correcting the harsh rule of contributory negligence; and (3) the legislative mandate contained in R.C. 1.11 which allows for liberal construction of remedial laws.8
The majority is apparently under the belief that any “fundamental change in the law” is necessarily substantive in nature. The difference between substantive and procedural, however, is not a distinction between large and small, important and insignificant. The issue is whether the law imposes a new duty or privilege apart from those in existence at the time of the occurrence in question.9
*181As previously stated, under contributory negligence a defendant was not relieved of liability for the consequences of his own negligence; the plaintiff was simply barred from recovery. Under comparative negligence, the plaintiff’s actions are taken into account as a factor which mitigates damages. The duty of a defendant to exercise the requisite standard of care, however, is the same under either. Accordingly, R.C. 2315.19 must be characterized as a procedural law. Any discussion as to its purported “retroactive application” is therefore superfluous since application of a procedural law to any case tried after its effective date is necessarily prospective in nature. Denicola v. Providence Hospital (1979), 57 Ohio St. 2d 115, 117-118 [11 O.O.3d 290].
Finally, it must be noted that contributory negligence is a judicially created doctrine. As it is the court’s responsibility to modify the common law. when the interests of justice demand, it is well within our power to judicially abrogate the doctrine of contributory negligence without further delay. In so doing, not only would we be following the wishes expressed by the General Assembly, but also we would avoid both the disparate treatment of pending negligence cases10 and the harshness resulting from the majority’s imposition of an arbitrary date after which the defense of contributory negligence will no longer constitute an absolute bar to recovery.
Celebrezze, C.J., and Sweeney, J., concur in the foregoing dissenting opinion.

 R.C. 1.11 provides that “[rjemedial laws and all proceedings under them shall be liberally construed in order to promote their object and assist the parties in obtaining justice.”


 In holding R.C. 2315.19 to be procedural in nature, the Court of Appeal’s majority opinion authored by Judge Edward Mahoney cited with approval the following language contained in Straub v. Foss (September 2, 1981), Medina Cty. Ct. of Appeals No. 1009, unreported. In Straub, Judge William Victor cogently set forth the factors which should be considered in any decision which relates to the retroactive or prospective application of a statute:
“* * * Thus, in addition to the decision concerning the nature of the statute, we must also *181consider and determine whether a retrospective application thereof would result in its object being deprived of some right of substantive due process. Factors pertinent to such a consideration are discussed in the following articles: Hochman, The Supreme Court and the Constitutionality of Retroactive Legislation, 73 Harvard L.R. 692 [696, 727] (1960), Koopmans, Retrospectivity Reconsidered, 39 Cambridge L.J. 287 (1980).
“Two of those factors include, (1) the severity of the statute’s modification or abrogation of the pre-statutory rule, and (2), the reliance that the public placed upon the rule of law that is altered or repealed. Compare R.C. 1.49(A), (D), and (E).
“The substitution of comparative negligence for contributory negligence does not result in a severe modification of the pre-statutory rule. Under R.C. 2316.19 the plaintiff’s negligence may act as a complete bar to his recovery in some cases and as only a partial bar in others.
“A defendant, when he commits a negligent act, does not rely on the defense of contributory negligence to escape liability. Negligence actions arise because of inadvertence, inattention and errors in judgment on the part of another; the act is not intentional. Hence, a defendant in a negligence action cannot claim that in committing the unintentional act he was relying upon the defense of contributory negligence. One writer contends that reliance is also lessened by the fact that contributory negligence is a common law rule and not a legislative one. See Schwartz, Comparative Negligence, Section 8.5 (1974). These considerations lead us to believe that a retrospective application of R.C. 2315.19 does not deprive a party of substantive due process. Consequently, we find no constitutional impediment in applying R.C. 2315.19 to cases tried after June 20, 1980, but which accrued prior thereto.”


 Failure to apply R.C. 2315.19 to negligence claims arising before the effective date of the statute, June 20,1980, but tried thereafter, will permit the rule of contributory negligence to continue in effect for many years, insofar as minors, incompetents and others under legal disability are concerned. Conceivably this means that even after we have entered the 21st Century, some cases will still be tried under the now-discredited rules of contributory negligence. This incongruous result constitutes unequal protection of the law.